 1   Dean M. Harvey (SBN 250298)
     Katherine Lubin (SBN 259826)
 2   Yaman Salahi (SBN 288752)
     Adam Gitlin (SBN 317047)
 3   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 4   San Francisco, CA 94111
     Telephone: (415) 956-1000
 5   dharvey@lchb.com
     kbenson@lchb.com
 6   ysalahi@lchb.com
     agitlin@lchb.com
 7
     Interim Class Counsel
 8

 9                            UNITED STATES DISTRICT COURT

10                           NORTHERN DISTRICT OF CALIFORNIA

11                                  OAKLAND DIVISION

12

13   IN RE CALIFORNIA BAIL BOND                Master Case No. 4:19-CV-00717-JST
     ANTITRUST LITIGATION
14                                             PLAINTIFFS’ ADMINISTRATIVE
                                               MOTION TO SET A BRIEFING
15                                             SCHEDULE AND PAGE LIMITS
     THIS DOCUMENT RELATES TO:                 REGARDING RESPONSES TO THE
16                                             SECOND CONSOLIDATED AMENDED
     All Actions                               COMPLAINT AND MOTION TO LIFT
17                                             DISCOVERY STAY

18

19

20

21

22

23

24

25

26

27

28
                                                     PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO
                                                          SET BRIEFING SCHEDULE AND PAGE LIMITS
                                                                         CASE NO. 4:19-CV-00717-JST
 1                               NOTICE OF MOTION AND MOTION
 2          TO ALL PARTIES AND THEIR COUNSEL OF RECORD: Please take notice that

 3   Plaintiffs Shonetta Crain and Kira Monterrey hereby move to set a briefing schedule and page

 4   limits regarding Defendants’ anticipated motions to dismiss the Second Consolidated Amended

 5   Complaint, filed on May 13, 2020 (Dkt. 94), and Plaintiffs’ Motion to Lift the Discovery Stay

 6   (Dkt. 95). This motion is based on this Notice of Motion and Motion, the accompanying

 7   Memorandum of Law and Points and Authorities, the accompanying declaration of Dean M.

 8   Harvey, and the papers, records, and pleadings on file in this matter.

 9
     Dated: May 18, 2020                                  Respectfully submitted,
10

11                                                        By: /s/ Dean M. Harvey

12                                                      Dean M. Harvey (SBN 250298)
                                                        Katherine Lubin Benson (SBN 259826)
13                                                      Yaman Salahi (SBN 288752)
                                                        Adam Gitlin (SBN 317047)
14                                                      LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
15                                                      275 Battery Street, 29th Floor
                                                        San Francisco, CA 94111
16                                                      Telephone: (415) 956-1000
                                                        dharvey@lchb.com
17                                                      kbenson@lchb.com
                                                        ysalahi@lchb.com
18
                                                        agitlin@lchb.com
19
                                                          Interim Class Counsel
20

21

22

23

24

25

26

27

28
                                                                PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO
                                                    -1-              SET BRIEFING SCHEDULE AND PAGE LIMITS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   I.     INTRODUCTION

 2          Pursuant to Local Rule 7-11, Plaintiffs Shonetta Crain and Kira Monterrey respectfully

 3   move the Court to set a briefing schedule and page limits regarding Defendants’ anticipated

 4   motions to dismiss the Second Consolidated Amended Complaint (“SCAC”; Dkt. 94), and

 5   Plaintiffs’ Motion to Lift the Discovery Stay (Dkt. 95). Plaintiffs and Defendants have conferred

 6   regarding these issues, but could reach agreement only on the schedule for Defendants’

 7   anticipated motions to dismiss. Declaration of Dean M. Harvey (“Harvey Decl.”), ¶ 2 and Ex. A,

 8   filed herewith. On the remaining issues, Defendants insist that their only limitations should be as

 9   set forth in the Local Rules. Id., Ex. A. This would permit up to 1,820 pages of briefing on the

10   motions to dismiss alone. Plaintiffs submit this motion to request the Court’s guidance.

11   II.    BACKGROUND
12          Following the filing of the SCAC on May 13, 2020, Plaintiffs met and conferred with

13   Defendants, and Defendants said all of them intended to move to dismiss the SCAC, and they

14   would oppose Plaintiffs’ Motion to Lift the Discovery Stay. Harvey Decl., ¶ 2. The parties

15   agreed on the following briefing schedule for Defendants’ anticipated motions to dismiss:

16   opening briefs would be due on June 12, 2020; Plaintiffs’ consolidated opposition brief would be

17   due on July 13, 2020; and Defendants’ reply briefs would be due on August 3, 2020. Id., Ex. A at

18   3 (May 15, 2020 email from Beatriz Mejia confirming agreement on briefing schedule). The

19   parties attempted to, but could not, reach agreement on page limits for the motions to dismiss, a

20   briefing schedule for Plaintiffs’ Motion to Lift the Discovery Stay, or page limits regarding

21   Plaintiffs’ Motion to Lift the Discovery Stay. Id. ¶ 2 and Ex. A at 1-3 (May 15, 2020 emails from

22   Dean Harvey and David Houska). Plaintiffs suggested that the parties submit a joint filing with

23   one page per side and ask the Court to choose. Id. at 3 (May 15, 2020 email from Dean Harvey).

24   Defendants refused, and said they would instead proceed under the Local Rules, which would

25   provide up to 1,820 pages of briefing on the motions to dismiss (25 pages for each of 28

26   Defendants for opening and opposing briefs, and another 15 pages for each of 28 Defendants for

27   reply briefs). Id. at 2 (email from David Houska). Defendants also said they “do not anticipate”

28   using more than 75 pages in their opening briefs, id., which would result in a total of 200 or more
                                                              PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO
                                                   -2-             SET BRIEFING SCHEDULE AND PAGE LIMITS
                                                                                  CASE NO. 4:19-CV-00717-JST
 1   pages of briefing. Id.
 2   III.   PAGE LIMITS REGARDING FORTHCOMING MOTIONS TO DISMISS
 3          The remaining pleading issues following the Court’s April 13, 2020 Order Granting in
 4   Part and Denying in Part Motions to Dismiss (“MTD Order”; Dkt. 91) should not require
 5   anywhere near the number of pages Defendants intend to file. In the first round of Defendants’
 6   motions to dismiss, the Court provided 30 pages for a consolidated brief regarding arguments
 7   common to all Defendants, another 30 pages for Defendants to address issues relevant to certain
 8   Defendants, and two 15-page replies. (Dkt. 27.) This was adequate for the parties to provide the
 9   relevant factual background and argument regarding: five different immunity defenses, the
10   statutes of limitations, the plausibility of the alleged conspiracy, and whether Plaintiffs alleged
11   sufficient facts about how each Defendant joined the alleged conspiracy. The MTD Order
12   resolved all common issues, and resolved the sufficiency of alleged conspiracy participation with
13   respect to the California Bail Agents Association and the Individual Defendants. (Dkt. 91 at 26 –
14   28.) With respect to the remaining Defendants, the Court granted Plaintiffs leave to amend to
15   better explain their participation in the alleged conspiracy. (Dkt. 91 at 33.)
16          Plaintiffs propose that the Court provide Defendants with the same number of pages to
17   brief individual Defendant issues that the Court provided in the first round of motions to dismiss:
18   a 30 page opening brief and a 15 page reply. (See Dkt. 27.) (After the MTD Order, there are no
19   longer any pleading issues common to all Defendants.) This should be more than adequate, since
20   the earlier opening brief for certain Defendants devoted 8 pages to conspiracy participation (Dkt.
21   58 at ECF 14-15, 18-23), and their reply brief devoted another 7 pages to this issue (Dkt. 74 at
22   ECF 4-7, 9-11), for a total of 15 pages. Thus, Plaintiffs’ proposal of a total of 45 pages would
23   provide them three times the pages they previously used.
24          Defendants intend to spend substantially more pages briefing Defendant-specific
25   plausibility than they spent to brief everything from their first set of motions to dismiss. This is
26   excessive. Defendants’ only justification is that Plaintiffs provide more factual allegations in the
27   SCAC. Harvey Decl., Ex. A, at 1-2 (May 15, 2020 email from David Houska). But while the
28   SCAC is certainly longer than the Consolidated Amended Complaint (Dkt. 46), Defendant-
                                                                PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO
                                                     -3-             SET BRIEFING SCHEDULE AND PAGE LIMITS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   specific allegations are organized, consistent, and uniform. For instance, nearly half of the SCAC
 2   is devoted to individual Surety Defendants. (Dkt. 94, ¶¶ 156 – 357.) For each, Plaintiffs provide:
 3   (1) background and market entry; (2) participation in the rate filing component of the conspiracy;
 4   (3) loss ratios showing that the prices charged by that surety cannot be explained be independent,
 5   competitive decision-making; (4) participation in trade associations that joined the conspiracy; (5)
 6   participation in the rebate-suppression component of the conspiracy; (6) application of economic
 7   plus factors; and (7) surety statements evidencing participation in the conspiracy. These
 8   allegations are largely either sufficient for all of the Surety Defendants, or they are sufficient for
 9   none of them. The relevant arguments will be common across the Surety Defendants. The same
10   is true of the remaining two Trade Association Defendants (id., ¶¶ 127 – 135, 143 – 150) and the
11   two Bail Agent Defendants (id., ¶¶ 371 – 382).
12   IV.    BRIEFING SCHEDULE AND PAGE LIMITS REGARDING PLAINTIFFS’
            MOTION TO LIFT DISCOVERY STAY
13

14          The Court set the following briefing schedule for Defendants’ previous Motion to Stay
15   Discovery: Plaintiffs’ opposition was due 7 days later, and Defendants’ reply was due 3 days
16   thereafter. (Dkt. 23.) Plaintiffs asked Defendants if they would follow the same schedule.
17   Harvey Decl., Ex. A at 4 (May 14, 2020 email from Dean Harvey). Defendants refused, and said
18   they would proceed under the Local Rules. Id. at 3 (May 15, 2020 email from Beatriz Mejia).
19          Plaintiffs have no objection to following a briefing schedule as set by the Local Rules (14
20   days for an opposition, 7 days for a reply). Plaintiffs suggest the following page limits (Plaintiffs’

21   Motion to Lift the Discovery Stay is 9 pages): 10 pages to oppose and 5 pages to reply.

22

23

24

25

26

27

28
                                                                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO
                                                     -4-              SET BRIEFING SCHEDULE AND PAGE LIMITS
                                                                                     CASE NO. 4:19-CV-00717-JST
 1   Dated: May 18, 2020   Respectfully submitted,
 2
                           /s/ Dean M. Harvey
 3                         Dean M. Harvey (SBN 250298)
                           Katherine Lubin (SBN 259826)
 4                         Yaman Salahi (SBN 288752)
                           Adam Gitlin (SBN 317047)
 5                         LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                           275 Battery Street, 29th Floor
 6                         San Francisco, CA 94111
                           Telephone: (415) 956-1000
 7                         dharvey@lchb.com
                           kbenson@lchb.com
 8                         ysalahi@lchb.com
                           agitlin@lchb.com
 9
                           Interim Class Counsel
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO
                                       -5-              SET BRIEFING SCHEDULE AND PAGE LIMITS
                                                                       CASE NO. 4:19-CV-00717-JST
 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on May 18, 2020, I caused the foregoing to be electronically filed and
 3   served with the Clerk of the Court using the CM/ECF system to all parties of record.
 4

 5
     DATED: May 18, 2020                /s/ Dean M. Harvey
 6                                      DEAN M. HARVEY
                                        LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO
                                                   -6-             SET BRIEFING SCHEDULE AND PAGE LIMITS
                                                                                  CASE NO. 4:19-CV-00717-JST
